Citation Nr: 9935101	
Decision Date: 12/17/99    Archive Date: 12/23/99

DOCKET NO.  97-06 320	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.

2.  Entitlement to service connection for residuals of a 
right shoulder injury.   


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

William J. Jefferson, Counsel


INTRODUCTION

The veteran had active service from October 1940 to September 
1941 and from July 1943 to October 1945.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 1996 rating decision of the 
Department of Veterans Affairs (VA) Waco, Texas, Regional 
Office (RO).  In the August 1996 rating decision the RO denied 
service connection for residuals of a right shoulder injury, 
and determined that new and material evidence had not been 
received to reopen the claim of entitlement to service 
connection for low back strain.   

The issue of whether new and material evidence has been 
received to reopen the claim of entitlement to service 
connection for low back strain has been recharacterized by 
the Board as indicated on the title page of this decision.  
The issue has been recharacterized by the Board to consider 
the claim on the merits rather than on a "new and material" 
basis. In the August 1996 rating decision the RO essentially 
determined that an October 1968 rating decision was the last 
final disallowance of the claim of entitlement to service 
connection for low back strain.  A review of the October 1968 
rating decision shows that in actuality the claim for 
consideration at the time was entitlement to nonservice-
connected pension benefits rather than service connection for 
low back strain.  The October 1968 rating decision does not 
show an adjudication on the merits of service connection for 
low back strain and is limited to pension benefits.  Further, 
the notification of the rating denial issued in October 1968 
is absent for any indication that service connection for low 
back strain had been denied.  


FINDINGS OF FACT

1.  Competent medical evidence of an etiological link between 
a low back disorder and an incident of service is not shown. 

2.  Residuals of a right shoulder injury were probably 
incurred during combat.  


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for a low 
back disorder is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).

2.  Residuals of a right shoulder injury were incurred during 
service.  38 U.S.C.A. §§ 1110, 1131, 1154(b), 5107 (West 
1991); 38 C.F.R. § 3.303 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The threshold question to be answered in the veteran's appeal 
is whether he has presented evidence of a well-grounded claim 
concerning service connection for a low back disorder.  Under 
the law, a person who submits a claim for benefits shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded.  38 U.S.C.A. § 5107(a); Tirpak v. Derwinski, 2 
Vet. App. 609, 611 (1992).  A claim need not be conclusive 
but only possible to satisfy the initial burden of § 5107(a).  
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  If a claim 
is not well grounded, the application for service connection 
must fail, and there is no further duty to assist the veteran 
in the development of his claim. 38 U.S.C.A. § 5107, Murphy, 
1 Vet. App. 78 (1990).  

The United States Court of Appeals for the Federal Circuit 
held that, "For a claim to be well grounded, there must be 
(1) a medical diagnosis of a current disability; (2) medical, 
or in certain circumstances, lay evidence of in[-]service 
occurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between an in-service [disease or 
injury] and the current disability. Where the determinative 
issue involves medical causation, competent medical evidence 
to the effect that the claim is plausible is required." Epps 
v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997) quoting Epps 
v. Brown, 9 Vet. App. 341, 343-344 (1996); see 38 C.F.R. §§ 
3.303, 3.307, 3.309; Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).   For the purpose of determining whether a claim is 
well grounded, the credibility of the evidence is presumed.  
See Robinette v. Brown, 8 Vet. App. 69, 75 (1995).  

Service connection may be established where the evidence 
demonstrates that an injury or disease resulting in 
disability was contracted in the line of duty coincident with 
military service, or if pre-existing such service, was 
aggravated therein.  38 U.S.C.A. § 1110, 1131 (West 1991); 38 
C.F.R. § 3.303 (1999). 

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (1999).  

A claim may still be well grounded pursuant to the chronicity 
provision if the evidence shows that the condition was 
observed during service or any applicable presumption period 
and continuity of symptomatology was demonstrated thereafter, 
and includes competent evidence relating the current 
condition to that symptomatology.  Savage v. Gober, 
10 Vet. App. 488, 495-98 (1997).

Even when there is a lack of official records to corroborate 
that an injury or disease was incurred or aggravated during 
service (including a period of combat), VA is required to 
accept as sufficient proof of service connection satisfactory 
lay or other evidence that an injury or disease was incurred 
or aggravated during such period of service, if the evidence 
is consistent with the circumstances, conditions, or 
hardships of such service.  38 U.S.C.A. § 1154(b).

Medical records from the veteran's first period of service, 
in July 1941, show that he received treatment for right upper 
quadrant and low back pain.  Arthritis was questioned.  An X-
ray of the back was negative.  The veteran received treatment 
for a shell fragment wound to the left forearm during his 
second period of service.  The veteran's service medical 
records from his second period of service are negative for 
complaints or findings referable to the low back.

In an April 1953 statement from the veteran's accredited 
representative, medical records from September 1945 were 
requested from the RO concerning treatment for the veteran's 
back complaints.  

A June 1953 private X-ray of the lumbosacral spine revealed 
mild narrowing of the interspace between T12 and L1, a fairly 
large spur projecting from the posterior inferior margin of 
L4, and an anomaly of the inferior articular facet of L2 on 
the left.  In a January 1954 statement from a private 
physician it was reported that the veteran had been examined 
in July 1953.  The physical examination revealed a mild spasm 
and tenderness of the lumbosacral musculature, with some 
limitation of motion of the lumbar spine.  An x-ray revealed 
a posterior spur at L-4.  The diagnosis was chronic 
myofascial strain, with back tension syndrome; spur 
formation, probably post-traumatic, without definite clinical 
significance.  It was opined that the spur formation was not 
a factor in the veteran's discomfort.  

The veteran was admitted to a VA hospital in February 1954 
with a complaint of a backache between his shoulders and 
aching in his legs over the previous four to six years.  The 
diagnosis was deformity of 4th lumbar vertebral body due to 
unknown cause, presumed traumatic.  

The veteran was admitted to a VA hospital in February 1961 
with an eight-year history of low back pain that radiated 
into the right and left thighs.  It was reported that the 
veteran's past history and systematic review were 
noncontributory.  X-rays revealed degenerative arthritis of 
the lumbar spine, a deformity of the disk space between L4 
and L5, and a permanent osteophyte on the lower aspect of L4 
that protruded into the neural canal.  The medical staff 
concluded that the veterans' symptoms were not caused by the 
osteophyte protrusion into the neural canal.  The diagnosis 
was degenerative joint disease, multiple, due to unknown 
cause; osteoarthritis chiefly of the lumbar spine; and 
osteophyte protruding from the posteroinferior border of L4.  

In a December 1963 statement to his congressman, the veteran 
reported a history of injuring his back and right shoulder 
when he was hit by a mortar shell fragment during World War 
II.  He stated that subsequent to the injury that his back 
became fatigued and that he did not apply for compensation of 
the back injury. 

Private clinical records in 1964 and 1965 report that the 
veteran received treatment for osteoarthritis of the lumbar 
spine.  It was indicated that he had had back symptoms since 
1944.   

In November 1965 the veteran was afforded an orthopedic 
examination at a military facility as a civil service 
employee for evaluation of osteoarthritis of the lumbar 
spine.  It was reported that he had had a history of back 
trouble since he was injured in the back by the concussion of 
a shell.  It was reported that he had had back trouble since 
service and was hospitalized in 1951.  The veteran's back 
pain had increased in severity and he had right and left leg 
symptoms.  The diagnosis was osteoarthritis, lumbar spine 
with prominent spur on the posteroinferior aspect of L4.  

A VA orthopedic examination was performed in September 1968.  
The veteran reported a history of a back injury during 
service that was the result of a mortar shell explosion 
concussion.  A physical examination revealed moderate 
limitation of motion of the low back.  An X-ray revealed 
hypertrophic changes of the lumbar spine.  The diagnosis was 
low back strain, moderate; left leg pain radiating from the 
low back, moderate.  

In a November 1985 statement the veteran reported a history 
of an injury to his low back when he was thrown from the 
concussion of a mortar.  

A January 1996 statement from a service associate of the 
veteran reported that he witnessed that the veteran was 
wounded in the back in December 1944 by an artillery round.  

At the February 1997 personal hearing at the RO, the veteran 
testified concerning the injury to his back that was 
sustained during service as a result of a mortar shell blast.  
He stated that he received treatment for his back and 
shoulder injury during service in England.  The veteran 
testified that subsequent to service he continued to receive 
treatment for back problems.  

VA clinical records dated 1996 and 1997 report that the 
veteran received treatment for back pain.  It was reported he 
had had back pain for 52 years.  

A VA medical examination of the joints was performed in April 
1997.  The veteran complained of radiating low back pain 
since an injury to his back when he was thrown against a 
stairwell.  The physical examination revealed limitation of 
motion of the lumbar spine.  There were absent ankle 
reflexes.  Straight leg testing on the right was positive.  
It was reported that an April 1997 MRI revealed a broad based 
disk resulting in t loss of subarachnoid space without 
deformity of conus at T12-L1, and a bilateral spur at the S2 
level.  The diagnosis indicated that the veteran had a 
history of a lumbar spine injury secondary to shrapnel blast.  
It was opined that the back pain was attributed to 
degenerative changes secondary to the aging process and not 
related to his injuries.  In June 1999 the veteran was 
hospitalized at a VA hospital for treatment of lumbar 
stenosis at L3/4, L4/5.  

At the July 1999 personal hearing at the RO, the veteran 
testified concerning the injury to his back that was 
sustained when he was thrown from the concussion of a mortar 
shell blast.  He testified that he received treatment during 
service for injuries to his back and shoulder as a result of 
the shell blast.  The veteran's spouse testified that the 
veteran had back complaints shortly after service when they 
were married.  Submitted at the July 1999 hearing were 
statements from acquaintances of the veteran reporting that 
the veteran reported an injury to his back at discharge from 
service and that he had continued with back symptoms.  


Analysis

It is asserted by and on behalf of the veteran that his low 
back disorder is the result of an injury sustained during 
service when he was thrown from the concussion of an 
artillery mortar.  

Lay testimony has been presented indicating that during 
service, while in combat, the veteran sustained a low back 
injury contemporaneous with the explosion of a mortar shell 
and shell fragment injury to his left forearm.  The veteran 
is the recipient of the Purple Heart.  This evidence is 
credible and sufficient proof of service incurrence, 
consistent with the circumstances, conditions, or hardships, 
of service.  

The Board is required to accept the lay testimony that a low 
back injury was sustained during the veteran's second period 
of service in view of the circumstances of combat, absent 
clear and convincing evidence to the contrary.  38 U.S.C.A. 
§ 1154(b).  However, even conceding that the veteran may have 
injured his low back in service, the post service record does 
not document low back complaints until almost 8 years after 
his discharge from service.  While early on, medical records 
reported that there was a deformity of the 4th lumbar 
vertebral body that was presumed traumatic, the entire record 
is absent for any competent medical authority that 
establishes an etiological relationship or link between post-
service low back pathology and any incident or period of the 
veteran's service.  The record does show that a history of a 
lumbar spine injury secondary to a shrapnel blast was 
reported in an April 1997 diagnosis.  However, in the same 
diagnosis it was also opined that the veteran's low back pain 
was due to aging rather than any injuries that he had 
sustained, and it does not show a medical nexus.  

The Board has considered the record and concludes that the 
veteran has not met the threshold requirements for a well-
grounded claim.  Service connection for a low back disorder 
is not well grounded. 


Right Shoulder Disorder

The veteran's claim is "well grounded" within the meaning of 
38 U.S.C.A. §  5107(a).  There is satisfactory lay evidence 
to accept as proof of service incurrence; medical evidence of 
current disability; and competent medical evidence of a nexus 
between current disability and an incident of service.  The 
veteran has presented a claim which is not implausible.  The 
Board is satisfied that all relevant facts have been properly 
developed.  38 U.S.C.A. § 5107(a).

Service records show that the veteran served in the European 
Theater during World War II, and that he received the Purple 
Heart.  Medical records from the veteran's first period of 
service are negative for any complaints or findings referable 
to the right shoulder.

In December 1944, during the veteran's second period of 
service, medical records show that he sustained a penetrating 
shell fragment wound to the left forearm resulting in a 
fracture of the left ulna.  No complaints or findings 
referable to the right shoulder are reported in the veteran's 
service medical records.  

In an April 1953 memorandum to the RO, the veteran's 
accredited representative requested information concerning 
the veteran's hospitalization in September 1945 for treatment 
of pain in the shoulders.  

In a December 1963 statement from the veteran to his 
congressman, he stated that during service in 1944, he was 
knocked across a hallway and over a rail due to the 
concussion from a mortar shell explosion.  He stated that 
during treatment for the injury his shirt was cut away 
revealing a large bruise and broken skin on his right 
shoulder.  He stated that he had surmised that a large piece 
of shrapnel had hit him on the shoulder.  He stated that he 
received treatment in England for his shoulder injury and 
that subsequent to a physical examination he was informed 
that there did not appear to be any permanent damage to his 
shoulder.  The veteran reported that after service he did not 
have much trouble with his right shoulder and that he did not 
seek compensation for the shoulder injury residuals. 

A VA orthopedic examination was performed in September 1968.  
The veteran complained of occasional right shoulder pain.  It 
was reported by history that he had been injured when a piece 
of mortar shell struck his right shoulder.  A physical 
examination of the right shoulder revealed pain on pressure 
over the anterior tubercle.  There was no scar over the right 
shoulder as the veteran indicated that the prior injury was a 
bruising injury that had not broken the skin.  An X-ray of 
the right shoulder was negative.  The diagnosis was bursitis, 
subdeltoid, right shoulder, mild, secondary to injury.  

In a November 1985 statement the veteran reported a history 
of sustaining an injury to his right shoulder and back when a 
mortar shell fragment hit him.  He stated that he received 
treatment for his right shoulder and back in England.  

In a January 1996 statement from a service comrade of the 
veteran it was reported that during service in December 1944 
the veteran was wounded by an artillery round that injured 
his left arm, right shoulder, and back.  

VA clinical records dated from February through September 
1996 show that the veteran received treatment for complaints 
of right shoulder pain and a history of a right shoulder 
shrapnel wound.  An X-ray of the right shoulder revealed 
progressive degenerative changes since 1992.   

A personal hearing was held at the RO in February 1997.  The 
veteran testified that during combat in World War II, he 
sustained an injury to his right shoulder when a mortar shell 
fragment hit him.  He stated that he received treatment for 
his back and shoulder injuries in Birmingham, England.  

A VA medical examination of the joints was performed in April 
1997.  The veteran complained of pain in the shoulders 
subsequent to a shrapnel wound injury.  The physical 
examination revealed some limitation of motion of the right 
shoulder.  The diagnosis was history of shrapnel injury to 
the right shoulder.  It was opined that the right shoulder 
pain appeared to be related to the aging process and not the 
original injury.  

In July 1999 a personal hearing was held at the RO by the 
undersigned Bord member.  The veteran testified concerning 
the injury to his right shoulder that was sustained in 
December 1944 when he was hit by a mortar shell fragment.  
The veteran testified that in 1946 he received medical 
treatment at which time he had right shoulder problems that 
were not that bad.  The veteran's spouse testified that when 
they were married in 1946 the veteran was bothered by 
shoulder problems and that he had back and shoulder pain.  

Submitted in conjunction with the July 1999 personal hearing 
were statements from acquaintances of the veteran who stated 
that he had reported sustaining injuries to his back and 
shoulder during service, and that he had continued with 
physical symptoms after service.  

Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110, 1131.  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is established 
(leprosy, tuberculosis, multiple sclerosis, etc.), there is 
no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).  

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service or during an 
applicable presumption period and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which, under the Court's case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded or reopened on 
the basis of § 3.303(b) if the condition is observed during 
service or any applicable presumption period, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997).  
Under the provisions of 38 C.F.R. § 3.303(b), chronic disease 
shown as such in service (or within the presumptive period 
under § 3.307) so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  This rule does not mean that any manifestation of 
joint pain, any abnormality of heart action or heart sounds, 
any urinary findings of casts, or any cough, in service will 
permit service connection of arthritis, disease of the heart, 
nephritis, or pulmonary disease, first shown as a clear-cut 
clinical entity, at some later date.  

Where, a veteran engaged in combat, satisfactory lay evidence 
that an injury or disease was incurred in service will be 
accepted as sufficient proof of service connection where such 
evidence is consistent with the circumstances, conditions, or 
hardships, of service.  38 U.S.C.A. § 1154(b) (West 1991); 38 
C.F.R. § 3.304 (1999).  However, competent evidence of a 
nexus between a current disability and service is still 
required.  Turpen v. Gober, 10 Vet App 536 (1997); Libertine 
v. Brown, 9 Vet. App. 521 (1996).  Even where there is a lack 
of official records to corroborate than an injury or disease 
was incurred or aggravated during service (including a period 
of combat), VA is required to accept as sufficient proof of 
service connection satisfactory lay or other evidence that an 
injury or disease was incurred or aggravated during such 
period of service, if the evidence is consistent with the 
circumstances, conditions, or hardships of such service.  38 
U.S.C.A. § 1154(b); 38 C.F.R. §§ 3.303(a), 3.304 (1999); 
Collette v. Brown, 82nd F.3d, 389 (Fed. Cir. 1996).  

Service medical records of the veteran that are pertinent are 
primarily limited to treatment of a shell fragment wound to 
the left forearm during his second period of service.  Lay 
testimony has been offered by the veteran and from a service 
associate that he has a right shoulder injury that is the 
result of the same mortar explosion.  While there are no 
service medical records that show treatment for a right 
shoulder injury during service, it is noteworthy that 
throughout the record the veteran has presented consistent 
lay testimony concerning his right shoulder injury sustained 
during combat at the same time his left forearm injured 
occurred.  The lay testimony that has been provided 
throughout is satisfactory and consistent with the 
circumstances, conditions, or hardships of service.  The 
veteran's evidence is sufficient proof of service incurrence 
of a right shoulder injury as there is no rebuttable evidence 
to the contrary.  38 U.S.C.A. § 1154(b) (West 1991).  

The record is absent for evidence that the veteran had right 
shoulder complaints or that he sought treatment for right 
shoulder injury residuals until 1953.  It is noteworthy that 
the record includes lay testimony that following service he 
had shoulder symptoms, which appears consistent over the 
years and is credible.  The veteran has continued to complain 
of right shoulder symptoms, and right shoulder bursitis and 
degenerative changes have been diagnosed.  Further, in 
September 1968 a VA orthopedist opined that the bursitis of 
the veteran's right shoulder was secondary to his injury.  
The only right shoulder injury that was reported at the 
medical examination was the service mortar shell injury.  
This is evidence of an etiological nexus between the 
veteran's right shoulder pathology and the service mortar 
shell incident.  The Board is aware that a VA physician has 
opined that the veteran's right shoulder symptoms are related 
to the aging process rather than his service injury, which is 
a different conclusion from the medical opinion offered in 
1968.  While this evidence is negative, it only places the 
overall evidence in conflict.  It is important to note that 
the benefit of the doubt standard, 38 U.S.C.A. § 5107(b), 
requires that after consideration of all the evidence and 
material of record, where there is an approximate balance of 
the positive and negative evidence, reasonable doubt is 
resolved in the veteran's favor.  Only an approximate balance 
of the positive and negative evidence is required for a 
veteran to prevail.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  In this case it appears that there is at least an 
approximate balance of the positive and negative evidence. 



ORDER

Service connection for a low back disorder is denied.  

Service connection for residuals of a right shoulder injury 
is granted.  



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals



 

